UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08025 Global Income Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Global Income Fund, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (f)Whether the matter was proposed by the issuer or by a security holder; (g)Whether the registrant cast its vote on the matter; (h)How the registrant cast its vote; and (i)Whether the registrant cast its vote for or against management. GLOBAL INCOME FUND, INC. ACM MANAGED DOLLAR INCOME FUND, INC. Ticker:ADFSecurity ID:000949107 Meeting Date: AUG 21, 2009Meeting Type: Special Record Date:JUN 19, 2009 # Proposal Mgt Rec Vote Cast* Sponsor 1 Approve Merger of Funds For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. ALPINE GLOBAL PREMIER PROPERTIES FUND Ticker:AWPSecurity ID:02083A103 Meeting Date: MAR 18, 2010Meeting Type: Annual Record Date:JAN 15, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director James A. Jacobson For Split Management Elect Director H. Guy Leibler For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. AMERICAN SELECT PORTFOLIO, INC. Ticker:SLASecurity ID:029570108 Meeting Date: DEC 1, 2009Meeting Type: Annual Record Date:OCT 14, 2009 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Benjamin R. Field, III For Split Management Elect Director Roger A. Gibson For Split Management Elect Director Victoria J. Herget For Split Management Elect Director John P. Kayser For Split Management Elect Director Leonard W. Kedrowski For Split Management Elect Director Richard K. Riederer For Split Management Elect Director Joseph D. Strauss For Split Management Elect Director Virginia L. Stringer For Split Management Elect Director James M. Wade For Split Management 2 Ratify Auditors For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. AMERICAN STRATEGIC INCOME PORTFOLIO INC. II Ticker:BSPSecurity ID:03099105 Meeting Date: DEC 1, 2009Meeting Type: Annual Record Date:OCT 14, 2009 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Benjamin R. Field, III For Split Management Elect Director Roger A. Gibson For Split Management Elect Director Victoria J. Herget For Split Management Elect Director John P. Kayser For Split Management Elect Director Leonard W. Kedrowski For Split Management Elect Director Richard K. Riederer For Split Management Elect Director Joseph D. Strauss For Split Management Elect Director Virginia L. Stringer For Split Management Elect Director James M. Wade For Split Management 2 Ratify Auditors For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. BLACKROCK INCOME TRUST INC., THE Ticker:BKTSecurity ID:09247F100 Meeting Date: AUG 26, 2009Meeting Type: Annual Record Date:JUN 29, 2009 # Proposal Mgt Rec Vote Cast* Sponsor Elect Trustee Richard S. Davis For Split Management Elect Trustee Frank J. Fabozzi For Split Management Elect Trustee James T. Flynn For Split Management Elect Trustee Karen P. Robards For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. BLACKROCK STRATEGIC BOND TRUST Ticker:BHDSecurity ID:09249G106 Meeting Date: AUG 26, 2009Meeting Type: Annual Record Date:JUN 29, 2009 # Proposal Mgt Rec Vote Cast* Sponsor Elect Trustee Richard S. Davis For Split Management Elect Trustee Frank J. Fabozzi For Split Management Elect Trustee James T. Flynn For Split Management Elect Trustee Karen P. Robards For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. CLAYMORE DIVIDEND & INCOME FUND Ticker:DCSSecurity ID:18385J105 Meeting Date: NOV 4, 2009Meeting Type: Annual Record Date:JUL 24, 2009 # Proposal Mgt Rec Vote Cast* Sponsor 1 Approve Investment Advisory Agreement For Split Management 2 Approve Sub-advisory Agreement For Split Management Elect Trustee Roman Friedrich, III For Split Management Elect Trustee Ronald A. Nyberg For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. COHEN & STEERS ADVANTAGE INCOME REALTY FUND INC Ticker:RLFSecurity ID:19247W102 Meeting Date: NOV 24, 2009Meeting Type: Special Record Date:JUL 30, 2009 # Proposal Mgt Rec Vote Cast* Sponsor 1 Approve Merger of Funds For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. COHEN & STEERS DIVIDEND MAJORS FUND, INC Ticker:DVMSecurity ID:19248G106 Meeting Date: MAY 13, 2010Meeting Type: Annual Record Date:MAR 19, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Martin Cohen For Split Management Elect Director Richard J. Norman For Split Management Elect Director Frank K. Ross For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. COHEN & STEERS QUALITY INCOME REALTY FUND, INC. Ticker:RQISecurity ID:19247L106 Meeting Date: MAY 13, 2010Meeting Type: Annual Record Date:MAR 19, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Martin Cohen For Split Management Elect Director Richard J. Norman For Split Management Elect Director Frank K. Ross For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. DWS DREMAN VALUE INCOME EDGE FUND, INC. Ticker:DHGSecurity ID:23339M204 Meeting Date: MAY 24, 2010Meeting Type: Proxy Contest Record Date:APR 9, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Henry P. Becton, Jr. For Did Not Vote Management Elect Director Paul K. Freeman For Did Not Vote Management Elect Director William McClayton For Did Not Vote Management Elect Director Jean Gleason Stromberg For Did Not Vote Management 2 Declassify the Board of Directors Against Did Not Vote Shareholder Elect Director Robert H. Daniels For Did Not Vote Shareholder Elect Director Gregory R. Dube For Did Not Vote Shareholder Elect Director Arthur D. Lipson For Did Not Vote Shareholder Elect Director William J. Roberts For Did Not Vote Shareholder 2 Declassify the Board of Directors For Did Not Vote Shareholder *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. The issuer rejected the Registrant’s voting instructions for this meeting. DWS REEF REAL ESTATE FUND II, INC. Ticker:SROSecurity ID:23338X102 Meeting Date: JAN 29, 2010Meeting Type: Annual Record Date:OCT 16, 2009 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Rebecca W. Rimel For Split Management Elect Director M. William McClayton For Split Management Elect Director William N. Searcy, Jr. For Split Management 2 Approve Plan of Liquidation For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. DWS REEF REAL ESTATE FUND INC Ticker:SRQSecurity ID:233384106 Meeting Date: JAN 29, 2010Meeting Type: Annual Record Date:DEC 21, 2009 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Rebecca W. Rimel For Split Management Elect Director M. William McClayton For Split Management Elect Director William N. Searcy, Jr. For Split Management 2 Approve Plan of Liquidation For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. EVERGREEN MULTI-SECTOR INCOME FUND Ticker:ERCSecurity ID:30024Y104 Meeting Date: FEB 12, 2010Meeting Type: Annual Record Date:DEC 11, 2009 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director K. Dun Gifford For Split Management Elect Director Dr. Leroy Keith, Jr. For Split Management Elect Director Patricia B. Norris For Split Management Elect Director Michael S. Scofield For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. GABELLI DIVIDEND & INCOME TRUST, THE Ticker:GDVSecurity ID:36242H104 Meeting Date: MAY 17, 2010Meeting Type: Annual Record Date:MAR 15, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Mario J. Gabelli For Split Management Elect Director Mario d'Urso For Split Management Elect Director Michael J. Melarkey For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. HELIOS ADVANTAGE INCOME FUND, INC Ticker:HAVSecurity ID:42327W107 Meeting Date: JUL 28, 2009Meeting Type: Annual Record Date:JUN 25, 2009 # Proposal Mgt Rec Vote Cast* Sponsor Elect Trustee Robert F. Birch For Split Management Elect Trustee Stuart A. McFarland For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. HELIOS HIGH YIELD FUND INC Ticker:HHYSecurity ID:349739102 Meeting Date: AUG 25, 2009Meeting Type: Special Record Date:JUN 22, 2009 # Proposal Mgt Rec Vote Cast* Sponsor 1 Approve Investment Advisory Agreement For Split Management Elect Trustee Robert F. Birch For Split Management Elect TrusteeStuart A. Mcfarland For Split Management Elect TrusteeRodman L. Drake For Split Management Elect TrusteeDiana H. Hamilton For Split Management Elect TrusteeLouis P. Salvatore For Split Management Elect TrusteeJohn J. Feeney, Jr. For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. JOHN HANCOCK PATRIOT PREMIUM DIVIDEND FUND II Ticker:PDTSecurity ID:41013T105 Meeting Date: JAN 22, 2010Meeting Type: Annual Record Date:NOV 12, 2009 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director James R. Boyle For Split Management Elect Director Deborah C. Jackson For Split Management Elect Director Patti McGill Peterson For Split Management Elect Director Steven R. Pruchansky For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. LMP CAPITAL AND INCOME FUND, INC. Ticker:SCDSecurity ID:50208A102 Meeting Date: APR 30, 2010Meeting Type: Annual Record Date:MAR 1, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Leslie H. Gelb For Split Management Elect Director William R. Hutchinson For Split Management Elect Director R. Jay Gerken For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. MACQUARIE GLOBAL INFRASTRUCTURE TOTAL RETURN FUND INC. Ticker:MGUSecurity ID:556 08D101 Meeting Date: JUN 24, 2010Meeting Type: Annual Record Date:APR 30, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Thomas W. Hunersen For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. MACQUARIE/FIRST TRUST GLOBAL INFRASTRUCTURE/UTILITIES DIVIDEND & INCOME FUND Ticker:MFDSecurity ID:55607W100 Meeting Date: APR 14, 2010Meeting Type: Annual Record Date:JAN 25, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director James A. Bowen For Split Management Elect Director Niel B. Nielson For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. MVC CAPITAL, INC. Ticker:MVCSecurity ID:553829102 Meeting Date: APR 27, 2010Meeting Type: Annual Record Date:MAR 1, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Emilio Dominianni For Split Management Elect Director Gerald Hellerman For Split Management Elect Director Warren Holtsberg For Split Management Elect Director Robert Knapp For Split Management Elect Director William Taylor For Split Management Elect Director Michael Tokarz For Split Management 2 Ratify Auditors For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NGP CAPITAL RESOURCES COMPANY Ticker:NGPCSecurity ID:62912R107 Meeting Date: MAY 12, 2010Meeting Type: Annual Record Date:MAR 16, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Kenneth A. Hersh For Split Management Elect Director James R. Latimer, III For Split Management 2 Ratify Auditors For Split Management 3 Adjourn Meeting For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NUVEEN MULTI-STRATEGY INCOME AND GROWTH FUND Ticker:JPCSecurity ID:67073B106 Meeting Date: APR 6, 2010Meeting Type: Annual Record Date:FEB 8, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director William C. Hunter For Split Management Elect Director Judith M. Stockdale For Split Management Elect Director Carole E. Stone For Split Management Elect Director William J. Schneider For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NUVEEN MULTI-STRATEGY INCOME AND GROWTH FUND 2 Ticker:JQCSecurity ID:67073D102 Meeting Date: APR 6, 2010Meeting Type: Annual Record Date:FEB 8, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director William C. Hunter For Split Management Elect Director Judith M. Stockdale For Split Management Elect Director Carole E. Stone For Split Management Elect Director William J. Schneider For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. RMR REAL ESTATE INCOME FUND Ticker:RIFSecurity ID:74964K609 Meeting Date: MAR 11, 2010Meeting Type: Annual Record Date:JAN 15, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Arthur G. Koumantzelis For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. WESTERN ASSET WORLDWIDE INCOME FUND INC. Ticker:SBWSecurity ID:957668106 Meeting Date: FEB 26, 2010Meeting Type: Annual Record Date:DEC 29, 2009 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Daniel P. Cronin For Split Management Elect Director Paolo M. Cucchi For Split Management Elect Director Riordan Roett For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Global Income Fund, Inc. By: /s/ John F. Ramirez John F. Ramirez, Chief Compliance Officer Date: August 30, 2010
